OPINION OF THE COURT
Per Curiam.
Respondent David Schick was admitted to the practice of law in the State of New York by the Second Judicial Depart*263xnent on March 7, 1984, and at all times relevant to this proceeding, he maintained an office for the practice of law within the First Judicial Department. The Departmental Disciplinary Committee (the Committee) now moves pursuant to 22 NYCRR 603.4 (g) for entry of an order of disbarment on the ground that respondent had been suspended from the practice of law under 22 NYCRR 603.4 (e) and has neither appeared nor applied in writing to the Committee or the Court for a hearing or for reinstatement within six months of the date of the order of suspension.
This Court had suspended respondent by order entered October 10, 1996 (22 NYCRR 603.4 [e] [1] [hi]) on the basis of uncontested evidence of professional misconduct, to wit, that he had misappropriated clients’ escrow funds (225 AD2d 55). The Committee’s suspension notice informed respondent that pursuant to 22 NYCRR 603.4 (g), an attorney who is suspended and has not appeared or applied in writing to the Committee or the Court for a hearing or reinstatement for six months from the date of the order of suspension may be disbarred without further notice. More than six months have lapsed since the suspension order. Although respondent has been represented by counsel during this proceeding, and counsel was served with the present motion, he has not filed a response.
Accordingly, the Committee’s motion is granted and respondent is disbarred.
Rosenberger, J. P., Wallach, Tom, Mazzarelli and Andrias, JJ., concur.
Respondent is disbarred from practice as an attorney and counselor-at-law in the State of New York, effective July 1, 1997.